Citation Nr: 0406305	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from May 1968 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The representative, in an informal written presentation to 
the Board, framed the issue as service connection for an 
acquired psychiatric disorder, variously diagnosed, to 
include (but not limited to) PTSD, Major Depression, chronic 
anxiety disorder, schizophrenia, and bipolar disorder.  The 
only issue certified for appellate review was entitlement to 
service connection for PTSD.  No other psychiatric disorder 
has been developed for appellate consideration by the Board.  
Absent a notice of disagreement, a statement of the case and 
a substantive appeal, the Board does not have jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  However, the Board "must review 
all issues which are reasonably raised from a liberal reading 
of the appellant's substantive appeal."  Myers v. Derwinski, 
1 Vet. App. 127, 130 (1991).  The United States Court of 
Appeals for Veterans Claims ( Veterans Court) has extended 
this principle "to include issues raised in all documents or 
oral testimony submitted prior to the [Board] decision."  EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 
6 Vet. App. 396, 400 (1994).  In this connection, the Board 
notes an opinion, originally dated in January 2001 and re-
signed in May 2002, in which a VA psychiatrist noted that the 
veteran had received many diagnoses over the years, including 
chronic anxiety disorder, schizophrenia and bipolar disorder, 
and expressed the opinion that the psychiatric disorder was 
service-connected.  This opinion does not raise issues as to 
the other psychiatric diagnoses, because the veteran's claim 
for service connection for nervous conditions was denied by 
an August 1969 rating decision.  That decision determined 
that the manifestations in service were from a pre-existing 
disorder which was not aggravated by service.  The veteran 
did not appeal.  Thus, to reopen the claim for other 
psychiatric diagnoses, the veteran must present new and 
material evidence and the record, by itself, does not now 
raise issues as to these other diagnoses.  Cf. Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  This remand affords an 
opportunity to clarify the issues.  

Service connection for PTSD was denied by the RO, in February 
1997, and the veteran was notified in March 1997.  He did not 
file a timely notice of disagreement.  Service connection for 
PTSD was again denied, in April 1999, and the veteran was 
notified in May 1999.  Again, he did not file a timely notice 
of disagreement.  At the time of these previous final 
denials, the record contained the veteran's allegations of 
being stressed by the experiences of training and by serving 
in combat, in Vietnam.  This raises a jurisdictional issue, 
according to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court).  The Federal Circuit 
Court has held that no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
although the RO listed the issue as entitlement to service 
connection for PTSD, VA must first determine whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett.  

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VCAA does not require the reopening of a 
claim that has been disallowed, except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(f)).  
Nevertheless, VCAA does require the RO to notify claimant of 
the evidence which he must present.  38 U.S.C.A. § 5103 (West 
2002).  In this case, the veteran must be notified that he 
must submit new and material evidence to reopen the claim.  

The case is REMANDED for the following:  

1.  The RO should ask the veteran what 
psychiatric diagnoses he is claiming 
service connection for.  

2.  After the veteran responds, for PTSD 
and any other disorders subject to 
previous final denials, the RO should 
notify the veteran that he must submit 
new and material evidence to reopen the 
claim.  He should be told what 
constitutes new and material evidence and 
that redundant or cumulative evidence 
cannot be new and material.  See 
38 C.F.R. § 3.156 (2001).  

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

4.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



